Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Allowable Subject Matter
In light of the amendment filed on July 16, 2021, claims 1-7, and 9-21 stands allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is as used in parent application is U.S. Patent Application Publication No. 2012/0310753 A1 to Gaddis et al (hereinafter “Gaddis”) and U.S. Patent Application No. 2007/0277201 A1 to Wong et al (hereinafter “Wong”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-18 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Gaddis describes and provides a Systems, methods and computer program products for the secure, efficient, and accurate purchasing of products and services electronically without the User entering any alpha numeric data (e.g., login, password, shipping address, credit card and bank account information).
Gaddis however does not at least teach or suggest: “decoding the token included in the SMTP email response message to form a decoded token, validating that the vendor server is authorized to generate the token based on the decoded token” as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Synder (U.S. Patent Application Publication No. 2012/0130898 A1) 
Lingappa (U.S. Patent Application Publication No. 2015/0371224 A1)
Shenoy et al (U.S. Patent No. 8949940 B1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 26, 2021